DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Lin et al. (2005/0104836) teaches a shift register circuit comprising first to tenth transistors (Fig 4a), wherein one of a source and a drain of the first transistor (N10; Fig 4A) is electrically connected to a first gate signal line (OUT1; Fig 4a), wherein the other of the source and the drain of the first transistor is electrically connected to a first clock signal line (CLK; Fig 4a), wherein one of a source and a drain of the second transistor (N8; Fig 4a) is electrically connected to the first gate signal line (Fig 4a), wherein the other of the source and the drain of the second transistor is electrically connected to a power supply line (GND; Fig 4a).
Regarding claim 2, prior art of record fails to teach the following claim limitations of “…wherein one of a source and a drain of the third transistor of the first gate signal line, wherein the other of the source and the drain of the third transistor is electrically connected to the power supply line, wherein a gate of the first transistor is electrically connected to one of a source and a drain of the fourth transistor, wherein the other of the source and the drain of the fourth transistor is electrically connected to the power supply line, wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor, wherein the gate of the second transistor is electrically connected to one of a source and a drain of the fifth transistor, wherein the gate of the second transistor is electrically connected to one of a source and a drain of the sixth transistor, wherein the other of the source and the drain of the sixth transistor is electrically connected to the power supply line, wherein a gate of the fifth transistor is electrically connected to one of a source and a drain of the seventh transistor, wherein a gate of the seventh transistor is electrically connected to the other of the source and the drain of the seventh transistor, wherein the gate of the seventh transistor is electrically connected to the other of the source and the drain of the fifth transistor, wherein the gate of the fifth transistor is electrically connected to one of a source and a drain of the eighth transistor, wherein the other of the source and the drain of the eighth transistor is electrically connected to the power supply line, wherein a gate of the eighth transistor is electrically connected to a gate of the sixth transistor, wherein the gate of the eighth transistor is electrically connected to the gate of the first transistor, wherein the gate of the eighth transistor is electrically connected to one of a source and a drain of the ninth transistor, wherein the other of the source and the drain of the ninth transistor is electrically connected to a second gate signal line, wherein the gate of the eighth transistor is electrically connected to one of a source and a drain of the tenth transistor, wherein the other of the source and the drain of the tenth transistor is electrically connected to the power supply line, wherein a gate of the tenth transistor is electrically connected to a gate of the third transistor, and wherein the gate of the tenth transistor is electrically connected to a third gate signal line.”; in combination with all other claim limitations; specifically how each element is electrically connected to other elements/portions of the circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623